Case 1:20-cv-00267-MAC-ZJH Document 4 Filed 08/04/20 Page 1 of 2 PageID #: 30




UNITED STATES DISTRICT COURT                                   EASTERN DISTRICT OF TEXAS


JOHN EDWARD BURNS,                                 §
                                                   §
                Movant,                            §
                                                   §
versus                                             §    CIVIL ACTION NO. 1:20-CV-267
                                                   §
UNITED STATES OF AMERICA,                          §
                                                   §
                Respondent.                        §

                MEMORANDUM ORDER ADOPTING THE MAGISTRATE
                   JUDGE’S REPORT AND RECOMMENDATION
         Movant John Edward Burns, an inmate at the Federal Correctional Complex in Seagoville,

Texas, proceeding pro se, brought this motion to vacate, set aside, or correct sentence pursuant

to 28 U.S.C. § 2255.

         The court referred this matter to the Honorable Zack Hawthorn, United States Magistrate

Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this court.

The magistrate judge recommends dismissing the motion to vacate.

         The court has received and considered the Report and Recommendation of United States

Magistrate Judge, along with the record, pleadings and all available evidence. No objections to

the Report and Recommendation of United States Magistrate Judge were filed by the parties.

         Furthermore, the movant is not entitled to the issuance of a certificate of appealability. An

appeal from a judgment denying federal habeas corpus relief may not proceed unless a judge issues

a certificate of appealability. See 28 U.S.C. § 2253; FED. R. APP. P. 22(b). The standard for

granting a certificate of appealability, like that for granting a certificate of probable cause to appeal

under prior law, requires the movant to make a substantial showing of the denial of a federal

constitutional right. See Slack v. McDaniel, 529 U.S. 473, 483-84 (2000); Elizalde v. Dretke, 362

F.3d 323, 328 (5th Cir. 2004); see also Barefoot v. Estelle, 463 U.S. 880, 893 (1982). In making

that substantial showing, the movant need not establish that he should prevail on the merits.

Rather, he must demonstrate that the issues are subject to debate among jurists of reason, that a
Case 1:20-cv-00267-MAC-ZJH Document 4 Filed 08/04/20 Page 2 of 2 PageID #: 31



court could resolve the issues in a different manner, or that the questions presented are worthy of

encouragement to proceed further. See Slack, 529 U.S. at 483-84. Any doubt regarding whether

to grant a certificate of appealability is resolved in favor of the movant, and the severity of the

penalty may be considered in making this determination. See Miller v. Johnson, 200 F.3d 274,

280-81 (5th Cir.), cert. denied, 531 U.S. 849 (2000).

       Here, the movant has not shown that any of the issues raised by his claims are subject to

debate among jurists of reason. The factual and legal questions advanced by the movant are not

novel and have been consistently resolved adversely to his position. In addition, the questions

presented are not worthy of encouragement to proceed further. Thus, the movant has failed to

make a sufficient showing to merit the issuance of a certificate of appealability. Therefore, a

certificate of appealability shall not be issued.

                                            ORDER

       Accordingly, the findings of fact and conclusions of law of the magistrate judge are

correct, and the report of the magistrate judge is ADOPTED. A final judgment will be entered

in this case in accordance with the magistrate judge’s recommendation.

        SIGNED at Beaumont, Texas, this 4th day of August, 2020.




                                             ________________________________________
                                                         MARCIA A. CRONE
                                                  UNITED STATES DISTRICT JUDGE




                                                    2
